Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 9/29/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Tarolli on 5/23/2022.

The application has been amended as follows: 
Claim 1 (Currently Amended)  An electrode for anodizing a component, comprising:
-  an electrolyte inlet for feeding an electrolyte into the electrode,
-  an inlet channel which connects the electrolyte inlet to [[an]] a plurality of electrolyte exit openings in an outer surface of the electrode,
-   a[[n]] plurality of electrolyte entry openings in the outer surface of the electrode and each of the electrolyte entry openings being spaced longitudinally apart from each of the electrolyte exit openings,
-  an electrolyte flow path that runs longitudinally between the electrolyte exit opening and the electrolyte entry opening along the outer surface of the electrode and is adapted to bring a surface section of the component to be anodized into fluid contact with the electrolyte flowing through the electrolyte flow path,
-  an outlet channel connected to the plurality of electrolyte entry openings and
-  an electrolyte outlet connected to the outlet channel for discharging the electrolyte from the electrode.

Claim 2 (Currently Amended)  The electrode as claimed in claim 1, wherein the electrolyte inlet, the inlet channel, the plurality of electrolyte exit openings electrolyte flow path, the plurality of electrolyte entry openings 
Claim 3 (Currently Amended)  The electrode as claimed in claim 2, wherein comprises 
- a plurality of inlet channel branches each connected to an associated electrolyte exit opening, or
- a plurality of inlet channel branches each connected to an associated electrolyte exit opening, an inlet channel section being arranged upstream of the inlet channel branches, wherein the inlet channel branches and/or the electrolyte exit openings are arranged equidistantly in a circumferential direction of the electrode,
wherein the outlet channel comprises:
- a plurality of outlet channel branches each connected to an associated electrolyte entry opening, or
- a plurality of outlet channel branches each connected to an associated electrolyte entry opening, an outlet channel section being arranged downstream of the outlet channel branches, wherein the electrolyte entry openings and/or the outlet channel branches are arranged equidistantly in the circumferential direction of the electrode.
Claim 4 (Currently Amended)  The electrode as claimed in claim 3, wherein:
-  [[the]] a number of inlet channel branches is equal to [[the]] a number of outlet channel branches, and/or
-  [[the]] a number of electrolyte exit openings is equal to [[the]] a number of electrolyte entry openings.
Claim 5 (Currently Amended)  The electrode as claimed in claim 4, wherein:
-  the inlet channel section and the outlet channel section have identical flow cross sections, and/or
-  the inlet channel branches, the electrolyte exit openings, the electrolyte entry openings and/or the outlet channel branches have identical flow cross sections.
Claim 6 (Previously Presented)  The electrode as claimed in claim 5, wherein:
-  the flow cross section of the inlet channel section is equal to a sum of the flow cross sections of the inlet channel branches, and
-  the flow cross section of the outlet channel section is equal to a sum of the flow cross sections of the outlet channel branches.
Claim 7 (Currently Amended)  The electrode as claimed in claim 6, comprising
-  a first electrode part having:
-- a cylindrical first section adapted for introduction into a recess formed in the component to be anodized, in whose outer surface the plurality of electrolyte exit openings plurality of electrolyte entry openings a longitudinal axis of the electrode and/or along whose outer surface the electrolyte flow path runs, and/or
--  a flange section extending radially from the outer surface of the first section, wherein the flange section has a first end face facing the component to be anodized during operation of the electrode, the first end face of the flange section carrying a seal which is adapted to seal an electrolysis gap defined by the outer surface of the first section and an inner surface of the recess formed in the component to be anodized during operation of the electrode, and/or
--  a further cylindrical section extending along the longitudinal axis of the electrode from a second end face of the flange section which faces away from the component to be anodized during operation of the electrode.
Claim 8 (Currently Amended)  The electrode as claimed in claim 7, wherein:
-  the first electrode part is penetrated by a through-bore extending along the longitudinal axis of the electrode, wherein a section of the through-bore forms the outlet channel section and/or wherein the through-bore is fluid-tightly sealed by means of a further seal adjacent an end facing the component to be anodized during operation of the electrode, and/or
-  inlet channel branches formed in the first electrode part extend from the second end face of the flange section in a flow direction of the electrolyte flowing through the inlet channel branches initially inclined radially inwardly to the electrolyte exit openings relative to the longitudinal axis of the electrode and subsequently inclined radially outwardly to the electrolyte exit openings relative to the longitudinal axis of the electrode, and/or
-  outlet channel branches formed in the first electrode part extend radially inwardly from the electrolyte entry openings, parallel to [[the]] sections of the inlet channel branches inclined radially outwardly relative to the longitudinal axis of the electrode, and open into the through-bore penetrating the first electrode part.
Claim 9 (Currently Amended)  The electrode as claimed in claim 8, comprising
-  a second electrode part adjacent to the first electrode part, wherein
--  the second electrode part is penetrated by a through-bore extending along the longitudinal axis of the electrode which is adapted to accommodate the further cylindrical section of the first electrode part, and
--  an inlet channel section formed in the second electrode part which has a ring-shaped flow cross section extends parallel to the longitudinal axis of the electrode from a first end face of the second electrode part facing the component to be anodized during operation of the electrode in a direction of a second end face of the second electrode part facing away from the component to be anodized during operation of the electrode, and
--  in the second electrode part a first connecting channel connected to the electrolyte inlet is formed which extends perpendicularly to the longitudinal axis of the electrode and/or forms a fluid-conducting connection between the electrolyte inlet formed in an outer surface of the second electrode part and the inlet channel section formed in the second electrode part.
Claim 10 (Currently Amended)  The electrode as claimed in claim 9, comprising
-  a third electrode part adjacent to the second electrode part having:
--  a main body and
--  a cylindrical protruding section which extends along the longitudinal axis of the electrode and during operation of the electrode projects in a direction of the component to be anodized and adjacent to the further cylindrical section of the first electrode part is accommodated in the through-bore penetrating the second electrode part, wherein
--  in the third electrode part a second connection channel connected to the electrolyte outlet is formed which comprises a first section which penetrates the protruding section along the longitudinal axis of the electrode and a second section running perpendicularly to the longitudinal axis of the electrode in the main body and/or forms a fluid-conducting connection between the electrolyte outlet formed in an outer surface of the third electrode part and the outlet channel section formed in the first electrode part.
Claim 11 (Currently Amended)  An apparatus for anodizing a component, comprising:
-  an electrode as claimed in claim 1; 






-  an electrolyte circuit for feeding electrolyte to the electrode and for discharging electrolyte from the electrode, wherein arranged in the electrolyte circuit are an electrolyte source and/or a conveying means for conveying the electrolyte through the electrolyte circuit, and
-  a voltage source which is connectable to the component to be anodized and the electrode and is adapted for applying opposite voltages to the component and the electrode.
Claim 12. (Previously Presented)  The apparatus as claimed in claim 11, further comprising a cooling apparatus for cooling the electrode, the component and/or the electrolyte, wherein the cooling apparatus is arranged in the electrolyte circuit and is adapted for cooling the electrolyte flowing through the electrolyte circuit.
Claim 13 (Currently Amended)  A process for anodizing a component, comprising 
-  supplying an electrolyte to an electrode as claimed in claim 1 through the electrolyte inlet,
-  passing the electrolyte through the inlet channel 
-  passing the electrolyte through the plurality of electrolyte entry openings 
-  passing the electrolyte through the electrolyte flow path 
-  passing the electrolyte through the outlet channel 
-  discharging the electrolyte from the electrode through the electrolyte outlet 
-  applying a voltage to the component to be anodized and the electrode.
Claim 14 (Currently Amended)  The process as claimed in claim 13, wherein:
-  [[the]] a temperature of the electrolyte is set to -10°C to +20°C,
-  the voltage is increased from 0 V to a maximum voltage of 30 V over a defined period, so that in this period [[the]] a current increases from 0 A to a current which is higher than 0 A but not more than 2 A and/or
-  the electrolyte, the electrode and/or the component are cooled to remove heat formed during the anodization.
Claim 15 (Currently Amended)  The process as claimed in claim 14, wherein a cylindrical first section of a first electrode part, in whose outer surface the plurality of electrolyte exit openings and the plurality of electrolyte entry openings are formed 
Claims 16-18 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Furukawa et al., U.S. Patent App. Pub. No. 2020/0407868 [hereinafter Furukawa] is the closest prior art of record. Furukawa teaches an electrode device 16 comprising a treatment-solution supply pipe 32 (i.e. electrolyte inlet), first supply passage 37a (i.e. electrolyte entry opening) which ends (i.e. electrolyte exit opening) out into a second supply passage 37b (i.e. electrolyte flow path) and into a flow through holes 17 (i.e. electrolyte entry opening) into a second collecting passage 59 (i.e. outlet channel) and out a treatment solution discharge pipe 70 (i.e. electrolyte outlet). Furukawa figs. 1-4.
However, Furukawa and the prior art of record do not teach “a plurality of electrolyte exit openings,” since Furukawa teaches only one first supply passage 37a which has only one exit opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794